Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 31, 2020 has been entered.

Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10 states that the method comprises checking the attitude of the first and second chucks and maintaining the attitude of the second chuck. This seems to be in error should be corrected to altitude.  Appropriate correction is required.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10 and 13 - 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horikoshi (US 2010/0139836) in view of Woo et al (US 2006/0048381).
With regards to claim 10, Horikoshi teaches a method for bonding alignment (Abstract) comprising:
Providing a first chuck (Figure 28 item H1) and a second chuck (Figure 28 H2), the first chuck faces toward the second chuck in a vertical direction and is movable with 
Moving the first chuck from an original position to a position where the first chuck is in contact with at least a portion of the second chuck (as seen in Figure 8, paragraphs 55, 56, 60 and 61)
After the contact, exerting by the first chuck a pressure on the second chuck to create a rotational moment on the second chuck, so that the second chuck rotates with respect to the first chuck (paragraphs 48, 72, 85, 88, 91 and 142)
While Horikoshi does not explicitly disclose maintaining the altitude of the second chuck unchanged and returning the first chuck to the original position, it would be necessary to perform this method step in order to remove the bonded substrate form the apparatus after pressing the first chuck against the second chuck.
Horikoshi teaches determining the altitudes of the first and second chuck after bonding (paragraphs 129 – 133). Horikoshi fails to explicitly disclose that the method comprises measuring the pressure exerted by the first chuck to the second chuck in real time by using a pressure sensor.
Woo discloses a die attaching apparatus (Abstract), in the same field of endeavor as Horikoshi, where the apparatus comprises a load cell to measure the pressure exerted by the first chuck to the second chuck in real time (paragraph 29).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have measured the pressure exerted by the first chuck to the second chuck in the real time by using a pressure sensor, as suggested by Woo, in Horikoshi’s 
With regards to claim 13, the teachings of Horikoshi and Woo are presented above. Additionally Horikoshi teaches that the method comprises coupling a first actuator to the first chuck and/or coupling a second actuator to the second chuck, the first actuator configured to drive the first chuck to move, the second actuator configured to drive the second chuck to move (paragraphs (54, 55, 56, 60 and 61).
With regards to claim 14, the teachings of Horikoshi and Woo are presented above. Additionally Horikoshi teaches that the method comprises providing the second chuck with a leveling device for driving the chuck to rotate (Figure 5 item 120, paragraph 60).
With regards to claim 15, the teachings of Horikoshi and Woo are presented above. Additionally Horikoshi teaches that the method comprises providing the leveling device with three leveling mechanisms distributed evenly under the second chuck, each of the three leveling mechanisms being self-adjustable in height so as to be able to drive the second chuck to rotate with respect to a horizontal plane (paragraph 58).
With regards to claim 16, the teachings of Horikoshi and Woo are presented above. Additionally Horikoshi teaches that the first chuck is an upper chuck (Figure 28 item H1) and the second chuck is a lower chuck (Figure 28 item H2).
With regards to claim 17, the teachings of Horikoshi and Woo are presented above. Additionally Woo teaches that the first chuck is connected to a pressure sensor configured to detect a pressure undertaken by the first chuck (paragraph 29).

Response to Arguments
Due to Applicant’s amendment, Applicant’s arguments, filed November 30, 2020, with respect to the rejection(s) of claim(s) 1 and 3 - 12 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Woo et al (US 2006/0048381).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655.  The examiner can normally be reached on M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746